Citation Nr: 0839335	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  04-31 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable rating for 
gastroesophageal reflux disease   (GERD).

2.  Entitlement to an initial rating in excess of 30 percent 
for post operative  degenerative disc disease (DDD) of the 
cervical spine.

3.  Entitlement to an initial rating in excess of 10 percent 
for right upper extremity radiculopathy, secondary to 
service-connected post operative DDD of the cervical spine.

4.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus.

5.  Entitlement to an initial compensable rating for scars of 
the neck.

6.  Entitlement to an initial compensable rating for scars of 
the left foot. 

7.  Entitlement to an initial rating in excess of 10 percent 
for status post septoplasty and reduction turbinates.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1976 to 
August 2002.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of  September 2002, August 2004, and April 
2007 rating decisions by the RO in Baltimore, Maryland.  

In the September 2002 decision, the RO, among other things, 
granted service connection, and assigned initial 
noncompensable ratings for GERD, anal fistula, scars of the 
neck, scars of the left foot; and initial 10 percent ratings 
for bilateral pes planus and for status post septoplasty and 
turbinate reduction.  The Board also notes that in this 
decision, the RO granted service connection and assigned an 
initial 40 percent rating for Reiters syndrome, on the basis 
of multiple joint arthritis involvement, most of which would 
be noncompensable if rated separately, which included both of 
the veteran's knees.  In November 2002, the veteran submitted 
his notice of disagreement (NOD) with the initial ratings 
assigned for GERD, anal fistula, scars of the neck and of the 
left foot, bilateral pes planus, status post septoplasty.  In 
addition, he asserted that initial claims he submitted in May 
2002 for service connection for a cervical spine disability 
and for a right knee cyst with chondromalacia and small tear 
of the posterior horn of the medical meniscus were not 
adjudicated.  In an August 2004 statement of the case (SOC), 
after a de novo review, a Decision Review Officer (DRO) at 
the RO denied higher initial ratings for each of the 
disabilities.  

In an August 2004 decision, a DRO granted and assigned an 
initial 20 percent rating for post operative DDD of the 
cervical spine and denied service connection for a right knee 
condition, finding no evidence of a chronic right knee 
condition in service.

In September 2004, the veteran filed a substantive appeal 
(via a VA Form 9, Appeal to Board of Veterans' Appeals) with 
the September 2002 decision.  Also, in the September 2004 VA 
Form 9, the veteran expressed disagreement with the initial 
rating assigned for his cervical spine disability and the 
denial of service connection for a right knee condition, 
which the RO accepted as his NOD with the August 2004 rating 
decision.  

By an April 2007 rating decision, the DRO granted a higher 
initial 30 percent rating for post operative DDD of the 
cervical spine, effective from the September 2002 effective 
date of service connection, and granted a separate 10 percent 
rating for right upper extremity radiculopathy, as secondary 
to the veteran's service-connected cervical spine disability.  
In addition, the DRO found that a right knee condition had 
previously been granted with the service-connected Reiter's 
syndrome, effective from September 2002, which is considered 
a full grant of the benefits sought.  It was noted that 
because the evidence did not show that a compensable rating 
his right knee condition was warranted, a separate 
compensable rating for the right knee condition was assigned.    

An April 2007 SOC was issued to the veteran only addressing 
the issue of an initial higher rating for post operative DDD 
of the cervical spine.  In April 2007, a supplemental 
statement of the case (SSOC) was issued to the veteran 
reflected the continued denial of the initial ratings on 
appeal from the September 2002 rating decision. 

In May 2007, the veteran filed a VA Form 9, and indicated 
that he read the SOC and SSOC, but he was only appealing the 
issues of initial higher ratings for DDD of the cervical 
spine, GERD, bilateral pes planus, scars of the left foot, 
post septoplasty.  In addition, the veteran requested a 
hearing before a member of the Board in Washington, D.C. (a 
Central Office Hearing). 

The Board notes on the VA Form 9 submitted in May 2007, the 
veteran reported treatment for his right knee condition and 
requested reconsideration regarding his claim, which the RO 
apparently construed as a claim for an increased rating as 
indicated in a letter sent to the veteran in September 2007.  
The RO has not adjudicated that claim and it is referred to 
the RO for the appropriate action.  

These matters are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In a December 2002 VA Form 21-4138, Statement in Support of 
the Claim, the veteran declined an informal conference with a 
Decision Review Officer (DRO) at the RO; however, he 
specifically requested that if after review by the DRO the 
decision remained unfavorable, that he be provided the 
opportunity for a hearing.  The DRO issued an August 2004 
statement of the case reflecting unfavorable findings on each 
claim considered.  The veteran was never afforded the 
opportunity for a hearing before RO personal at the RO as per 
his request in December 2002.  

Pursuant to 38 C.F.R. § 3.103(b) (2008),  a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  To ensure full compliance with 
due process requirements, a remand to the RO is required.

Additionally, the Board notes that on his May 2007 
substantive appeal (VA Form 9), the veteran checked a box 
indicating that he desired a hearing before a Member of the 
Board in Washington, D.C. (a Central Office hearing).  On 
these facts, the Board finds that there also remains an 
outstanding request for a Central Office Hearing.  See 38 
U.S.C.A. § 7107 (West 2002) and 20.700 (2007 (pertaining 
specifically to hearings before the Board).

Therefore, if any benefit sought on appeal is not satisfied 
to the veteran's satisfaction, the RO should clarify whether 
the veteran still wants a Board hearing and then return the 
claims file to the Board for appropriate action consistent 
with his request.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1. The RO should schedule the veteran for 
a local hearing before RO personnel.  The 
RO should notify the veteran and his 
representative of the date and time of 
the hearing, and should associate a copy 
of such notice with the claims file.

2.  Thereafter, the RO should 
readjudicate the matters on appeal in 
light of all evidence and legal 
authority. If the benefits sought are not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
with a Supplemental Statement of the Case 
and be afforded an opportunity for 
response.  In addition, the RO should 
clarify with the veteran whether he still 
desires a Board hearing in Washington, 
D.C. and the response should be 
documented in writing and associated with 
the claims folder.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




